DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Because the amended claims 14-20 of group II overcome the restriction requirement, the restriction requirement as set forth in the Office action mailed on 5/3/2021 is hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.US 2018/0294387 in view of Chaji et al. US 2016/0219702 and Xie US 2010/0035049.

Re claim 1, Li teaches an apparatus (fig2A), comprising: 
a transfer substrate (100, fig2A, [43]), comprising two or more transfer elements (112, fig2A, [47]), each of the transfer elements comprising: 
an adhesion element (112 as polyurethane, fig2A, [32,38, 47]) having a higher Young's modulus at a lower temperature (polyurethane at temperature under the glass transition temperature Tg; as shown in teaching reference Shin et al. US 2016/0175238 Young’s modulus range from 0.1MPa to 10MPa below Tg [62] ) and a lower Young's modulus at a higher temperature (Young’s modulus is a measurement of resistance to stretching and polyurethane at temperature above Tg as a liquid has no or small resistance to stretching); 
a heating element (100, fig2A, [36, 43]) operable to change an operating temperature of the adhesion element (112, fig2A, [47]) in response to an input (set temperature of 100, fig2A, [43]); and 
a controller (S1, fig2A, [36]) coupled to provide the inputs to each heating element (S1 with heating function raising the temperature of 100, fig2A, [36, 43]) of the two or more transfer elements to cause a change in temperature at least between the higher and lower temperature, the change in temperature causing the transfer elements to selectably hold objects (120, fig2A) to and release the objects from the transfer substrate in response to changes between the higher and lower Young's moduli of transfer elements ([43]).
Li does not explicitly show a plurality of heating elements operable to change temperature.
Chaji teaches a plurality of heating elements operable to change temperature selectively (300a-c, fig5A, [120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li and Chaji to have selective heating elements with global heating to achieve more flexibility in the heating process and increase the yield of the process.
wherein the selectable holding and releasing of the objects by the transfer elements is repeatable and reversible.
Xie teaches an adhesive system capable of reversible joining of two substrates ([15]) comprising polyurethane shape memory polymer ([14]) grafted with a single monomolecular layer adhesive ([12]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li in view of Chaji with Xie replace the adhesion element of Li with the reversible joining adhesion system of Xie to have an adhesive with desired operating temperature range (Xie, [20]) and reuse the reversible adhesive during operation to reduce cost and simplify process (Xie, [3]). 
Re claim 2, Li in view of Chaji teaches the apparatus of claim 1, wherein the Young's modulus is > 6MPa at the lower temperature (Tg for polyurethane 40-200C and Young’s modulus range from 0.1MPa to 10MPa under Tg see teaching reference Shin et al. US 2016/0175238 [62]) and < 1MPa at the higher temperature, and wherein the difference between the lower temperature and the higher temperature is less than 50°C (Young’s modulus is a measurement of resistance to stretching and polyurethane at temperature above Tg~40C as a liquid has no or small resistance to stretching).
Re claim 3, Li in view of Chaji teaches the apparatus of claim 1, wherein the substrate comprises one or more of glass (100, fig2A, [33]) and silicon carbide.
Re claim 4, Li in view of Chaji teaches the apparatus of claim 1, wherein the objects comprise sub-millimeter electronic devices (Li, 120 about 100µm, [34]; teaching Clayton US 2017/0080253 showing sub-millimeter spot size 20-200µm, [34]).
Re claim 5, Li in view of Chaji teaches the apparatus of claim 1, wherein the adhesion element is formed of a copolymer containing at least one of urethane diacrylate, stearyl acrylate, poly(norbornene), poly(urethane) (Li, 112 as polyurethane, fig2A, [32,38, 47]) and poly(styrene-butadiene).
Re claim 6, Li in view of Chaji teaches the apparatus of claim 1, wherein the heating element comprises a resistive heating element (Chaji, 300a-c, fig5A, [120]).
Re claim 10, Li in view of Chaji teaches the apparatus of claim 1, wherein the objects comprise GaN micro-light emitting diode (LED) chips (Chaji, 102 as GaN LED, fig15A, [80]) having a planar surface facing the transfer substrate (Li, 102 as GaN LED in Chaji with top surface facing 100, fig2A).

    PNG
    media_image1.png
    1084
    1356
    media_image1.png
    Greyscale

Re claim 14, Li teaches a method comprising: 
applying first input to a plurality of transfer elements (heat 140c, fig3A, [33, 43, 49]) on a transfer substrate (100, fig3A, [49]), each of the plurality of transfer elements having a higher Young's modulus at a lower temperature (140 as polyurethane at temperature under the glass transition temperature Tg; as shown in teaching reference Shin et al. US 2016/0175238 Young’s modulus range 
Li does not explicitly show the first input causing the plurality of transfer elements to be at or above the higher temperature; 
Chaji teaches a plurality of heating elements operable to change temperature selectively (300a-c, fig5A, [120]) and liquid adhesive (500, fig8, [136]) attached to top of each device (212, fig8, [136]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li and Chaji to have selective heating elements with global heating to achieve more flexibility in the heating process and selective bond adhesive to increase the yield of the process.
Li in view of Chaji teaches causing the plurality of transfer elements (140, see figure above) to contact a respective plurality of objects (120, see figure above) on a donor substrate (S1, see figure above) at or above the higher temperature (140 picked up by selective heating 120, see figure above); 
cooling the plurality of the transfer elements to at or below the lower temperature while in contact with the plurality of objects (cool to Tr < melting temperature Tmr, [44]);
moving one or both of the donor substrate and the transfer substrate to facilitate lifting the plurality of objects from the donor substrate (moving S1 away from transfer substrate with just adhesive layer, see figure above ), 
causing the plurality of objects on the transfer substrate to contact a target substrate (see figure above); and 
transferring the plurality of objects from the transfer substrate to the target substrate (see figure above).
causing the plurality of transfer elements to hold the respective plurality of objects; heating the plurality of the transfer elements to the higher temperature to release the plurality of objects and transfer the plurality of objects from the transfer substrate to the target substrate, wherein the holding and releasing of the objects by the plurality of the transfer elements is repeatable and reversible.
Xie teaches an adhesive system capable of reversible joining of two substrates ([15]) comprising polyurethane shape memory polymer ([14]) grafted with a single monomolecular layer adhesive ([12]). The adhesive system joining objects at temperature below thermal transition temperature of shape memory polymer (bond at T<Tg) and release at temperature above thermal transition temperature of shape memory polymer (release at T>Tg) (Xie paragraph [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li in view of Chaji with Xie replace the adhesion element of Li with the reversible joining adhesion system of Xie to have an adhesive with desired operating temperature range (Xie, [20]) and reuse the reversible adhesive during operation to reduce cost and simplify process (Xie, [3]). 

Re claim 15, Li in view of Chaji teaches the method of claim 14, wherein causing the transfer elements to contact the objects comprises causing a second plurality of transfer elements on the transfer substrate to contact a second plurality of objects on the donor substrate while the second plurality of transfer elements are below the higher temperature such that the second plurality of objects do not adhere to the transfer substrate and do not move with the transfer substrate (140 picked up by donor substrate from transfer substrate by cooling 120 under liquid phase, fig3A).
Re claim 16, Li in view of Chaji teaches the method of claim 14, wherein the higher temperature is between 30°C and 65°C (Xie, Tg for polyurethane -30-70C [14, 20]).
Re claim 17, Li in view of Chaji teaches the method of claim 14, wherein the lower temperature is between 0°C and 30°C (Xie, Tg for polyurethane -30-70C [14, 20], unheated polyurethane with temperature below Tg).
Re claim 18, Li in view of Chaji teaches the method of claim 14, wherein the objects comprise GaN micro-light emitting diode (LED) chips having a planar surface facing the transfer substrate (Chaji, 102 as GaN LED and two side planar surface facing transfer substrate, fig15A, [80, 159]).
Re claim 21, Li teaches a system, comprising: 
a donor substrate (100, fig3A, [50]) comprising a plurality of objects (120, fig3A, [49]) disposed on a holding layer (110, fig3A, [37]) comprising one or more materials having a Young's modulus < 2MPa (polymer at temperature under the glass transition temperature Tg; as shown in teaching reference Shin et al. US 2016/0175238 Young’s modulus range from 0.1MPa to 10MPa below Tg [62]);
Li is silent regarding a transfer substrate providing the selected adhesive 140 and plurality of heating elements.
Chaji teaches a plurality of heating elements operable to change temperature selectively (300a-c, fig5A, [120]) and liquid adhesive (500, fig8, [136]) attached to top of each device (212, fig8, [136]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li and Chaji to have selective heating elements with global heating to achieve more flexibility in the heating process and selective bond adhesive to increase the yield of the process.
Li in view of Chaji teaches a transfer substrate (substrate with just adhesive layer, see figure above), comprising two or more transfer elements (140, see figure above), each of the transfer elements comprising: 

a heating element operable to change an operating temperature of the adhesion element in response to an input (Li 100 with 300a-c as of Chaji, see figure above); 
a controller coupled to selectively provide the inputs to the heating elements (Chaji, 300, fig5A) of the two or more transfer elements to cause a subset of the transfer elements to selectably lift the objects from the donor substrate in response to changes at least between the higher and lower temperatures (heater to selectively raise temperature on selected device, see figure above); and 
one or more actuators (Li, S1 or S2, fig3A) configured to move one or both of the donor substrate and transfer substrate to facilitate lifting the objects from the donor substrate.
causing the plurality of objects on the transfer substrate to contact a target substrate (see figure above);
Li in view of Chaji does not explicitly show heating the plurality of the transfer elements to the higher temperature to release the plurality of objects and transferring the plurality of objects from the transfer substrate to the target substrate, wherein the selectable holding and releasing of the objects by the plurality of transfer elements is repeatable and reversible.
Xie teaches an adhesive system capable of reversible joining of two substrates ([15]) comprising polyurethane shape memory polymer ([14]) grafted with a single monomolecular layer adhesive ([12]). The adhesive system joining objects at temperature below thermal transition temperature of shape memory polymer (bond at T<Tg) and release at temperature above thermal transition temperature of shape memory polymer (release at T>Tg) (Xie paragraph [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li in view of Chaji with Xie replace the adhesion . 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.US 2018/0294387 in view of Chaji et al. US 2016/0219702, Xie US 2010/0035049 and Anderson et al. US 2008/0278542.

Re claim 7, Li  does not explicitly show the apparatus of claim 1, further comprising a plurality of active electronic components coupled to the controller and configured to independently active respective ones of the heating elements.
Anderson teaches a plurality of active electronic components (32, 34 and 30, fig5, [28]) coupled to the controller (20, fig3, [26]) and configured to independently active respective ones of the heating elements (18, figfig5, [28]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li modified above with Anderson to use the wiring schematic of Anderson to selectively address each heater with reduced number of wiring (Anderson, [27]).
Re claim 8, Li modified above teaches the apparatus of claim 7, wherein the active electronic components comprise diodes (Anderson, 30, fig5, [28]), each heating element (Anderson, 18, figfig5, [28]) having at least one end connected to one of the diodes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.US 2018/0294387 in view of Chaji et al. US 2016/0219702,  Xie US 2010/0035049, Anderson et al. US 2008/0278542 and Yeh et al. US 2010/0047975.

Re claim 9, Li modified above teaches the apparatus of claim 7, wherein the active electronic components comprise transistors (Anderson, 32 and 34, fig5, [28, 38]), each heating element having at least one end connected to a drain or a source of one of the transistors (fig5).
Li does not explicitly show the transistors are TFTs.
Yeh teaches using TFT as switch in an active matrix array ([4]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li modified above with Yeh to use TFT as the array switch. The motivation to do so is to achieve high driving current, high carrier mobility, small sub-threshold swing, and low leakage current (Yeh, [4]).


Claims 11-13, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.US 2018/0294387 in view of Chaji et al. US 2016/0219702, Xie US 2010/0035049 and Schneider et al. US 2015/0344755.

Re claim 11, Li does not explicitly show the apparatus of claim 10, wherein the GaN micro-LED chips comprise one or more protrusions extending above the planar surface.
Schneider teaches one or more protrusions extending above the planar surface of a controllable adhesive (fig2).

Re claim 12, Li in view of Chaji teaches the apparatus of claim 11, wherein a highest point of the protrusions is between 1um and 20um above the planar surface (Schneider, [101, 102]).
Re claim 13, Li in view of Chaji teaches the apparatus of claim 11, wherein the protrusions are made of at least one of silicon (Schneider, [87]), GaN, SiO2, SiN, metal, SU8, polyimide or other polymer (Schneider, [88]).
Re claim 19, Li does not explicitly show the method of claim 18, wherein the GaN micro-LED chips comprise one or more protrusions extending above the planar surface and wherein a highest point of the protrusions is between 1um and 20um above the planar surface.
Schneider teaches one or more protrusions with a highest point between 1um and 20um above the planar surface (Schneider, [101, 102]) of a controllable adhesive (fig2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li modified above with Schneider to added layer 201 of Schneider to die 120 of Li and use PDMS as 140 of Li to achieve controlled adhesion force (Schneider, [121]).
Re claim 20, Li in view of Chaji teaches the method of claim 19, wherein the protrusions are made of at least one of silicon (Schneider, [87]), GaN, SiO2, SiN, metal, SU8, polyimide or other polymer (Schneider, [88]).
Re claim 22, Li does not explicitly show the system of claim 21, wherein the holding layer is made of at least one of polydimethylsiloxane and silicone gel and has a thickness from 1 µm to 100 µm.
Schneider teaches a controllable adhesive (fig2) with top polymer using PDMS (Schneider, [87]). 
.
Response to Arguments
Regarding arguments about all the claims applicant's arguments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812